Mr. Chief Justice Shepard
delivered the opinion of the Court:
The argument in this court has been directed to the same question, Le Compte contending that Adams’s testimony as to the construction of his first hing’e and its test has not been corroborated. The unanimity of the Patent Office tribunals puts a heavy burden upon the appellant.
The consideration of the evidence in the light of the strong argument of the appellant convinces us that there was no error in the conclusion of the Patent Office tribunals, wherefore the Commissioner’s decision must be affirmed.
It is so ordered, and that the clerk of this court certify this decision to the Commissioner of Patents. Affirmed.